DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I claims 1-17 in the reply filed on 8/18/2020 is acknowledged. Claims 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Specification
The abstract of the disclosure is objected to because the first sentence “… a bat support and an extendable bat supported by the bat” should read as -- … a bat support and an extendable bat supported by the bat support -- (according to claim 1).  Correction is required.  See MPEP § 608.01(b).

Drawings
The drawings are objected to because in FIG.17, reference character “1148A” is pointing to a tine or finger carried by segment 1156A.  However, according to the bottom of paragraph [00075], “each of segments 1154 carries a tine or finger 1148A while each of segments 1156A and 1156 carries a tine or finger 1148B”.  The lead line of 1148A in FIG.17 should be pointing to a tine or finger on segment 1154.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “second cam follower coupled to the fourth segment and in engagement with the cam” required in claims 13 and 14 must be shown or the feature(s) canceled from the claim(s). 4 Nowhere in the figures are there more than one cam follower (which includes stabilizer 1189 and cam follower rods 1188) coupled to the same cam (the first cam follower being claimed in claim 11). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 12 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  Claim 12 recites “an actuator operably coupled to at least one of the cam and the cam follower so as to selectively adjust the extension-retraction profile.”  Paragraphs [0081] - [0085] described how profile adjustor actuator 1190 repositions cam 1182 to provide a selected one of a plurality of different extension-retraction profiles.  In paragraph [00062], a manual lever is provided “to facilitate the selective repositioning of the cam relative to the cam follower”.  However, nowhere is it mentioned that the profile adjustor actuator is coupled to cam follower 1188 nor is it mentioned how an actuator is coupled to the cam follower 1188 so as to selectively adjust the extension-retraction profile, as required in claim 12.  Thus, the claimed subject matter in claim 12 was not described in the specification to enable one skilled in the art to make and/or use the invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 6, 9-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 2, 6, 9-17 are replete with 112(b) rejections, some of which are listed below.  Applicant should thoroughly review the claims for other indefiniteness issues:
Claim 1 recites “bat support” in line 3.  It is unclear if the feature is singular or plural.  For the purposes of this examination, “bat support” will be read and examined as -- a bat support --. 
Claims 10-17 recites “the second/third segment extends and retracts relative to the first/third segment … based upon an angular position of the bat about a longitudinal axis of the reel”.  It is unclear how the extension/retraction of the segment is based upon an angular position of the bat when the claim fails to point out how the bat obtains said angular position.  Claim 1 merely requires “the extendable bat supported by the bat support”.
Claim 12 discloses “wherein extension and retraction of the second segment relative to the first segment is to vary according to an extension-retraction profile during rotation of the reel”, which is unclear as written.  It is unclear as to what structure the “extension-retraction profile” is referring.  Also, the portion of the limitation that includes “is to vary” is awkwardly written. For the purposes of this examination, “wherein extension and retraction of the second segment relative to the first segment is to vary according to an extension-retraction profile during rotation of the reel” will be read and examined as -- wherein extension and retraction of the second segment relative to the first segment vary according to an extension-retraction profile of the cam during rotation of the reel --. 
Claim 12 recites “an actuator” in line 4.  Claim 12 depends on claim 10.  Claim 10 already introduced “an actuator” in line 1.  It is unclear if the actuator in claim 12 differs from the actuator in claim 10 as they are both referred to as “an actuator”.
Claim 13 recites “the bat supports” in line 2.  There is insufficient antecedent basis for this limitation in the claim since the feature of a bat support was first introduced in claim 1, line 3 as “a bat support” and not as “bat supports”.  It is noted that each bat support 1140 shown in FIG.17 only supports one extendable bat, however claim 13 appears to claim that the bat support supports two extendable bats (the extendable bat introduced in claim 1 and the second extendable bat introduced in claim 13).  Clarification is required.
Claim 13 recites “wherein the actuator comprises” in line 4.  Claim 13 depends on claims 10 and 12.  Claim 10 introduced “an actuator” in line 1 and claim 12 introduced “an actuator” in line 4.  It is unclear as to which actuator claim 13 is referring to.
Claim 13 recites the limitation "the second same" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claims 16 and 17 recites “the first segment following a profile based upon an angular position of the bat”.  It is unclear what the profile is - profile of the bat? Of the reel? Of the first segment?
Appropriate corrections are required.  In addition, Applicant should thoroughly review and correct the claims for other 112(b) indefiniteness issues.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Herbsthofer (US 3,561,198).
Regarding claims 1, 2, and 6, Herbsthofer discloses an apparatus comprising:
2a harvester head reel comprising: 
a bat support (33-35);4 
an extendable bat (31) supported by the bat support, the5 extendable bat having a first segment (31A) and a second segment (31C) overlapping the first segment; and 
a first finger (56) extending from the first segment;8 
a second finger (56) extending from the second segment (see FIGS.1 and 4), per claim 1; 1  
wherein the second segment telescopes 2 into and from the first segment (see FIG.4), per claim 2;1
wherein the bat further comprises a third 2segment (31B) overlapping the second segment (31C), per claim 6.1

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herbsthofer (‘198).
Regarding claim 9, Herbsthofer discloses the apparatus of claim 1, but does not specify the length of the second segment.
According to Applicant’s paragraph [00077], “this length of the segments … may have other values”.  Thus, due to lack of criticality for the length of the second segment, it would have been obvious to one having ordinary skill in the art at the time the invention was made, to contrive any number of desirable ranges for the second segment length limitation disclosed by Applicant, including a length of less than or equal to 200mm as required in the claim, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Refer to MPEP § 2144.05.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Coers et al. (US 8,176,716) - see FIGS.3-5, the segments 206 and 218 of the bat or reel section 102 retracts and extends based on the angle of the bat.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joan D Misa whose telephone number is (571)270-3745.  The examiner can normally be reached on 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on (571) 272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        

JOAN D. MISA
Examiner
Art Unit 3671



/JDM/            Examiner, Art Unit 3671